

116 HR 3271 IH: No Health Care, No Raise Act
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3271IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Harder of California introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit cost of living adjustments in pay rates for Members of Congress unless the Secretary of
			 Health and Human Services certifies that all citizens of the United States
			 are enrolled in health insurance coverage that provides a package of
			 benefits that is at least as comprehensive as the essential health
			 benefits package described in the Patient Protection and Affordable Care
			 Act.
	
 1.Short titleThis Act may be cited as the No Health Care, No Raise Act. 2.Prohibiting adjustment in pay rates for Members of Congress unless all citizens of the United States are enrolled in comprehensive health insurance coverage (a)In generalSection 601(a)(2) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(2)) is amended by adding at the end the following:
				
 (C)An adjustment in rates of pay may be made under this paragraph in a year only if the Secretary of Health and Human Services certifies that, as of October 1 of the previous year, all citizens of the United States are enrolled in health insurance coverage that provides a package of benefits that is at least as comprehensive as the essential health benefits package described in section 1302(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(a))..
 (b)Conforming amendmentSection 601(a)(2)(A) of such Act (2 U.S.C. 4501(2)(A)) is amended by striking Subject to subparagraph (B), and inserting Subject to subparagraphs (B) and (C),. 